Title: To George Washington from Robert R. Livingston, 12 April 1783
From: Livingston, Robert R.
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 12th Apl 1783
                        
                        I congratulate your Excellency most sincerely upon the cessation of hostilities which you will learn from the
                            enclosed proclamation—You have doubtless heard directly from Genl Carleton on this subject, so that it will not be
                            necessary to trouble you with the substance of his letter to me—Congress will this day on my report take into
                            consideration the propriety of discharging the prisoners & the manner in which it is to be
                            done. Carleton presses hard in his letter to me for the execution of the 5 of the preliminary articles,
                            I have replied that it can not be executed till the treaty is ratifid, & indeavoured to convince him that the
                            recommendation of Congress will be recd with much more respect when the persons who compose our Legislatures shall have
                            returned to their respective homes & the asperities occasioned by the war shall be a little worn down by the
                            enjoyment of peace—It is unfortunate that no time has been fixed by our treaty for the evacuation of New York—It were to
                            be wished that Carletons intention on this head could be sounded by yr Excellency. I have the honor to be Dr Sir with
                            great esteem & respect Your Most obt Hum: Servt
                        
                            R.R. Livingston
                        
                    